

114 S2566 IS: Sexual Assault Survivors’ Rights Act
U.S. Senate
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2566IN THE SENATE OF THE UNITED STATESFebruary 23, 2016Mrs. Shaheen (for herself, Mr. Blumenthal, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide sexual assault survivors with certain rights, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Sexual Assault Survivors’ Rights Act.
 2.Definition of sexual assault survivorIn this Act, the term sexual assault survivor includes a deceased victim of sexual assault. 3.Sexual assault survivors’ rights (a)In generalTitle 18, United States Code, is amended by adding after chapter 237 the following:
				
					238Sexual assault survivors’ rightsSec. 3772. Sexual assault survivors' rights.
						3772.Sexual assault survivors' rights
 (a)Rights of sexual assault survivorsIn addition to those rights provided in section 3771, a sexual assault survivor has the following rights:
 (1)The right not to be prevented from, or charged for, receiving a medical forensic examination. (2)The right to—
 (A)subject to paragraph (3), have a sexual assault evidence collection kit or its probative contents preserved, without charge, for the duration of the maximum applicable statute of limitations;
 (B)be informed of any result of a sexual assault evidence collection kit, including a DNA profile match, toxicology report, or other information collected as part of a medical forensic examination, if such disclosure would not impede or compromise an ongoing investigation; and
 (C)be informed in writing of policies governing the collection and preservation of a sexual assault evidence collection kit.
 (3)The right, if the Government intends to destroy or dispose of a sexual assault evidence collection kit or its probative contents before the expiration of the maximum applicable statute of limitations, to—
 (A)upon written request, receive written notification from the prosecutor not later than 60 days before the date of the intended destruction or disposal; and
 (B)upon written request, be granted further preservation of the kit or its probative contents. (4)The right to be informed of the rights under this subsection.
 (b)ApplicabilitySubsections (b) through (f) of section 3771 shall apply to sexual assault survivors. (c)Definition of sexual assault survivorFor purposes of this section, the term sexual assault survivor includes a deceased victim of sexual assault..
 (b)Technical and conforming amendmentThe table of chapters for part II of title 18, United States Code, is amended by adding at the end the following:
				238.Sexual assault survivors' rights3772.
 4.Services to survivorsSection 503(c)(1) of the Victims Rights and Restitution Act of 1990 (42 U.S.C. 10607(c)(1)) is amended—
 (1)in subparagraph (A), by inserting , including sexual assault service providers before the semicolon at the end; (2)in subparagraph (C), by inserting , including sexual assault counseling before the semicolon at the end; and
 (3)in subparagraph (D), by inserting , including national and local sexual assault hotlines before the period at the end. 5.Sexual assault survivors’ notification grantsThe Victims of Crime Act of 1984 is amended by adding after section 1404E (42 U.S.C. 10603e) the following:
			
				1404F.Sexual assault survivors’ notification grants
 (a)In generalThe Attorney General may make grants as provided in section 1404(c)(1)(A) to States to develop and disseminate to entities described in subsection (c)(1) written notice of applicable rights and policies for sexual assault survivors.
 (b)Notification of rightsEach recipient of a grant awarded under subsection (a) shall make its best effort to ensure that each entity described in subsection (c)(1) provides individuals who identify as a survivor of a sexual assault, and who consent to receiving such information, with written notice of applicable rights and policies regarding—
 (1)the right not to be charged fees for or otherwise prevented from pursuing a sexual assault evidence collection kit;
 (2)the right to have a sexual assault medical forensic examination regardless of whether the survivor reports to or cooperates with law enforcement;
 (3)the availability of a sexual assault advocate; (4)the availability of protective orders and policies related to their enforcement;
 (5)policies regarding the storage, preservation, and disposal of sexual assault evidence collection kits;
 (6)the process, if any, to request preservation of sexual assault evidence collection kits or the probative evidence from such kits; and
 (7)the availability of victim compensation and restitution. (c)Dissemination of written noticeEach recipient of a grant awarded under subsection (a) shall—
 (1)provide the written notice described in subsection (b) to medical centers, hospitals, forensic examiners, sexual assault service providers, State and local law enforcement agencies, and any other State agency or department reasonably likely to serve sexual assault survivors; and
 (2)make the written notice described in subsection (b) publicly available on the Internet website of the attorney general of the State.
 (d)Provision To promote complianceThe Attorney General may provide such technical assistance and guidance as necessary to help recipients meet the requirements of this section.
 (e)Integration of systemsAny system developed and implemented under this section may be integrated with an existing case management system operated by the recipient of the grant if the system meets the requirements listed in this section.
 (f)Definition of sexual assault survivorFor purposes of this section, the term sexual assault survivor includes a deceased victim of sexual assault.. 6.Working group (a)In generalThe Attorney General and the Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a joint working group (referred to in this section as the Working Group) to develop, coordinate, and disseminate best practices regarding the care and treatment of sexual assault survivors and the preservation of forensic evidence.
 (b)Consultation with stakeholdersThe Working Group shall consult with— (1)stakeholders in law enforcement, prosecution, forensic laboratory, counseling, forensic examiner, medical facility, and medical provider communities; and
 (2)representatives from not less than 3 national organizations and State coalitions with demonstrated expertise in sexual assault prevention, sexual assault advocacy, or representation of sexual assault victims, particularly representatives of underserved or ethnic minority communities.
 (c)MembershipThe Working Group shall be composed of the following members: (1)The Administrator of the Health Resource and Services Administration.
 (2)The Administrator of the Centers for Medicare and Medicaid Services. (3)The Director of the Centers for Disease Control and Prevention.
 (4)The Director of the Indian Health Service. (5)The Director of the Office for Victims of Crime.
 (6)The Assistant Attorney General for the Office of Justice Programs. (7)The Director of the Office on Violence Against Women.
 (8)Other governmental or nongovernmental agency heads at the discretion of the Attorney General or the Secretary.
 (d)DutiesThe Working Group shall— (1)improve the coordination of the dissemination and implementation of best practices and protocols regarding the care and treatment of sexual assault survivors and the preservation of evidence to hospital administrators, physicians, forensic examiners, and other medical associations and leaders in the medical community;
 (2)develop and implement, where appropriate, clinical guidelines and other incentives to encourage the adoption and implementation of best practices and protocols regarding the care and treatment of sexual assault survivors and the preservation of evidence among hospital administrators, physicians, forensic examiners, and other medical associations and leaders in the medical community;
 (3)improve the coordination of the dissemination and implementation of best practices regarding the care and treatment of sexual assault survivors and the preservation of evidence to State attorneys general, United States attorneys, heads of State law enforcement agencies, forensic laboratory directors and managers, and other leaders in the law enforcement community;
 (4)develop and implement, where appropriate, incentives to encourage the adoption or implementation of best practices regarding the care and treatment of sexual assault survivors and the preservation of evidence among State attorneys general, United States attorneys, heads of State law enforcement agencies, forensic laboratory directors and managers, and other leaders in the law enforcement community;
 (5)collect feedback from stakeholders, practitioners, and leadership throughout the Federal and State law enforcement, victim services, forensic science practitioner, and health care communities to inform development of future best practices or clinical guidelines regarding the care and treatment of sexual assault survivors; and
 (6)perform other activities, such as activities relating to development, dissemination, outreach, engagement, or training associated with advancing victim-centered care for sexual assault survivors.
 (e)Initial operating planNot later than 120 days after its first meeting, the Working Group shall submit to the Attorney General, the Secretary, and Congress an operating plan for carrying out the activities of the Working Group.
 (f)MeetingsThe Working Group shall— (1)hold its first meeting not later than 90 days after the date of enactment of this Act; and
 (2)meet not fewer than 2 times and not more than 5 times each year.
 (g)ReportNot later than 2 years after the date of enactment of this Act, the Working Group shall submit to the Attorney General, the Secretary, and Congress a report containing the findings and recommended actions of the Working Group.
			7.Sense of Congress
 (a)FindingCongress finds that there is a substantial Federal interest in encouraging more sexual assault survivors to come forward and cooperate with law enforcement investigations and prosecutions.
 (b)Sense of CongressIt is the sense of Congress that— (1)to further the Federal interest described in subsection (a), the Attorney General should encourage State and Federal prosecutors to refrain from prosecuting sexual assault survivors for minor offenses such as underage alcohol consumption, solicitation, or drug use, particularly if the evidence of such an offense is uncovered through a medical forensic examination; and
 (2)in order to create an environment in which sexual assault survivors feel more comfortable reporting crimes of sexual violence to law enforcement agencies, survivors should be informed, when appropriate, that they will not be prosecuted for minor crimes discovered through their participation in medical forensic examinations.